Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (hereafter Kosaka)(US PgPub 2018/0215392) and in view of Huennekens et al. (hereafter Huennekens)(US PgPub 2017/0080900).
Regarding claim 11, Kosaka discloses a method for operating a shared vehicle (Figures 1, 2A, 3 and 8), the method comprising: capturing first biometric data from an identification, the first biometric data corresponding to a biometric feature of a user (Figure 1, Element 31 and Paragraphs 0066-0067 where the driver’s license reader scans a user’s driver license and biometric information is extracted); acquiring second biometric data from the user, the second biometric data corresponding to a biometric feature of the user (Figure 1, Element 32 and Paragraphs 0065, 0069, 0112 and 0119 where the camera captures images (facial) of the user); comparing the first biometric data to the second biometric data (Paragraphs 0118, 0119 and 0273 where extracted biometric data is compared to captured biometric data); if the first biometric data matches the second biometric data, enabling the shared vehicle to be operated by the user (Figure 3, Element S303 and Paragraphs 0102, 0109, 0112, 0118, 0119 and 0273 where a user is authorized to operate the vehicle when biometric data matches); and if the first biometric data does not match the second biometric data, preventing operation of the shared vehicle at least until a release signal is received by the shared vehicle (Figure 3, Element S303 and Paragraphs 0102, 0109, 0112, 0118, 0119 and 0273 where vehicle operation is not authorized until a positive biometric match is attained).  Kosaka does not specifically disclose transmitting an image from a camera to a screening facility when the biometrics do not match.  In the same field of endeavor, Huennekens discloses autonomous vehicle unauthorized passenger detection where an image of an unauthorized occupant is transmitted to a dispatcher (Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the image transmission of an unauthorized occupant to a dispatcher of Huennekens to the vehicle system of Kosaka, motivation being to keep a record of unauthorized users attempting to access the vehicle which increases system security. 
Regarding claim 12, Kosaka discloses wherein acquiring second biometric data of the user comprises: acquiring the second biometric data through a detection device positioned inside the shared vehicle (Figure 1, Element 32 and Paragraphs 0065, 0069, 0112 and 0119 where the camera captures images (facial) of the user).
Regarding claim 13, Kosaka discloses wherein acquiring the second biometric data of the user comprises: acquiring the second biometric data using a device selected from the group comprising a camera, an optical scanning device, or combination thereof (Figure 1, Element 32 and Paragraphs 0065, 0069, 0112 and 0119 where the camera captures images (facial) of the user).
Regarding claim 14, Kosaka discloses wherein capturing first biometric data from an identification comprises: capturing the first biometric data from an identification through the detection device positioned inside the shared vehicle (Figure 1, Element 31 and Paragraphs 0066-0067 where the driver’s license reader scans a user’s driver license and biometric information is extracted).
Regarding claim 15, Kosaka discloses wherein acquiring second biometric data from the user comprises: acquiring the second biometric data through a mobile electronic device; and transmitting the acquired second biometric data from the mobile electronic device to an enabling device positioned in the shared vehicle (Figure 1, Element 32 and Paragraphs 0065, 0069, 0112 and 0119 where the camera is movable within the vehicle).
Regarding claim 16, Kosaka discloses wherein capturing first biometric data from an identification comprises: capturing the first biometric data from the identification driver's license through a mobile electronic device; and transmitting the acquired first biometric data from the mobile electronic device to an enabling device positioned in the shared vehicle (Figure 1, Element 31 and Paragraphs 0066-0067 where the driver’s license reader is movable within the vehicle).
Regarding claim 21, Kosaka discloses automatically setting the position of a component of the shared vehicle if the first biometric data matches the second biometric data and the shared vehicle is enabled (Paragraphs 0209, 0215, 0232 and 0274).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Huennekens as applied to claims 11-16 and 21 above, and further in view of Yuhara (US PgPub 2005/0193212).
Regarding claim 17, Kosaka and Huennekens do not specifically disclose wherein capturing first biometric data from an identification comprises: capturing the first biometric data from the identification before the user enters the shared vehicle and while all of the doors on the shared vehicle are locked; determining whether the captured first biometric data belongs to a user authorized to operate the shared vehicle; and unlocking at least one of the doors on the shared vehicle if the user is authorized to operate the shared vehicle.  In the same field of endeavor, Yuhara discloses a combined individual authentication system where vehicle doors are unlocked from the outside based on detected license information (Figures 1-2 and Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the out-vehicle license acquiring means for unlocking vehicle doors of Yuhara to the vehicle system of Kosaka and Huennekens, motivation being allow for multiple, secure vehicle unlocking methods which increases vehicle functionality and security. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Huennekens as applied to claims 11-16 and 21 above, and further in view of Hampiholi (US PgPub 2013/0311001).
Regarding claims 18-19, Kosaka and Huennekens do not specifically disclose acquiring third biometric data from the driver while the shared vehicle is being driven; and comparing the third biometric data and the second biometric data and generating a signal requesting the driver to stop driving if the third biometric data does not match the second biometric data.  In the same field of endeavor, Hampiholi discloses a system for preventing unauthorized vehicle operation using face recognition where a moving vehicle periodically detects a face of the current driver and disables operations when an unauthorized user is driving the vehicle (Figure 3, Paragraphs 0006, 0027 and claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the in-driving driver authentication of Hampiholi to the vehicle system of Kosaka and Huennekens, motivation being to monitor and permit only authorized drivers to drive the vehicle.
Regarding claim 20, see rejections for claims 18-19 where user facial information is compared and authenticated.

Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for operating a shared vehicle, the method comprising: recording data by means of a data acquisition device from a driver's license of a user; automatically checking the recorded data to determine whether the user is an authorized user; releasing the shared vehicle for use by the user if the user is an authorized user; and wherein before each release of the shared vehicle: acquiring biometric data of a holder of the driving license, the biometric data stored as part of the data on the driver's license; detecting, by means of a detection device for detecting the user, at least one biometric feature of the user, the detecting being performed while the user is in the shared vehicle; comparing the acquired data with the at least one detected biometric feature of the user, wherein a match results in a positive verification result; and in the event of a negative verification result of the check by the shared vehicle, establishing a video connection to a screening facility staffed by screening personnel, and releasing the shared vehicle upon the shared vehicle receiving a release signal from the screening facility. 
Regarding claim 10, the prior art fails to disclose or fairly suggest a shared vehicle comprising: data acquisition means for collecting data from a driver's license; a detection device for detecting at least one biometric feature of a user positioned in the area of the shared vehicle; a data processing device for comparing the read-in data with the at least one detected one biometric feature; a releasing device adapted to, in case of agreement of the read data with the at least one detected biometric feature, release usage of the shared vehicle automatically for the user; and a video connection display device adapted to set up a video connection to a vehicle-external screening facility occupied by screening personnel in case of a negative screening result, and the releasing device being further configured to release the shared vehicle for use by the user upon receipt of the release signal from the screening facility.
Dependent claims 2-9 are allowed with their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687